Title: The Baron von Thulemeier to the American Commissioners, 4 March 1785
From: Thulemeier, Friedrich Wilhelm, Baron von
To: American Commissioners


        
          Messieurs,
          à la Haye le 4. Mars 1785.
        
        Les Ordres du Roi dont je me trouve actuellement muni, me mettent à même de répondre plus amplement à la lettre dont Vous m’avez. honoré, Messieurs, en dernier lieu, et dont je Vous ai accusé l’entrée par la mienne du 11. Fevrier. Sa Majesté Se persuade que l’établissement d’un ou de deux ports francs seroit absolument inutile, d’après la réflexion très juste que Messieurs les Plénipotentiaires Américains ont faite, que les Articles 2. et 3. du Contre-Projet accordent réciproquement aux deux Nations, dans tous les ports où ils voudront faire le commerce, les avantages dont jouissent les nations les plus favorisées. Cette observation épuise la question, d’autant plus que les intentions du Roi ne sont aucunement de borner le commerce des Citoyens de l’Amérique Confédérée à l’un ou l’autre de Ses ports. Dans le cas où l’établissement d’un port franc paroîtroit cependant de quelque utilité, on s’y prêteroit sans beaucoup de difficulté quant à Emden, mais plusieurs raisons s’opposeroient à une pareille concession à l’égard du port de Stettin. La lettre

de Messieurs les Plénipotentiaires ayant été écrite avant l’entrée des Observations sur le dernier Contre-Projet dont la mienne du 24. Janvier de l’année courante étoit accompagnée, il est à présumer que des éclaircissemens ultérieurs paroîtroient plus ou moins inutiles. Je me flatte que la première lettre que j’aurai l’honneur, Messieurs, de recevoir de Votre part, me facilitera les moyens de donner de concert avec Vous à la négociation qui a fait l’objet de nos soins communs, la consistance désirée. Le succès de cette transaction répondra, tant à mes voeux, qu’à l’intérêt commun de nos deux Nations.
        J’ai l’honneur d’être avec la considération la plus distinguée, / Messieurs, / Vôtre très humble et très obéissant Serviteur
        
          de Thulemeier
        
       
        TRANSLATION
        
          Gentlemen
          The Hague, 4 March 1785
        
        The orders of the king with which I am now supplied enable me to respond more amply to the last letter with which you honored me, gentlemen, and the receipt of which I acknowledged in my letter of 11 February. His Majesty is convinced that the establishment of one or two free ports would be absolutely useless, after the very cogent remark made by the American plenipotentiaries that Articles 2 and 3 of the counterproject reciprocally grant to the two nations, in all the ports where they would like to engage in trade, all the advantages enjoyed by the most favored nations. This observation exhausts the question, all the more as the intentions of the king are not in the least to limit the commerce of the citizens of the American confederation to one or the other of his ports. In case the establishment of a free port would seem, however, to be of some use, the one that would lend itself to that without much difficulty would be Emden, but several reasons would prevent a similar concession with regard to the port of Stettin. The letter of the plenipotentiaries having been written before the arrival of the observations on the last counterproject, which accompanied my letter of 24 January, it is supposed that the latest clarifications would appear more or less useless. I flatter myself that the first letter that I have the honor of receiving from you, gentlemen, will make it easy for me to work with you to give the treaty, which has been the object of our common care, the desired coherence. The success of this transaction will fulfill my own wishes as well as the common interest of the two nations.
        I have the honor of being with the greatest respect, gentlemen, your very humble and very obedient servant
        
          de Thulemeier
        
      